                      EXHIBIT 1




Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 1 of 13
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 Food Lion, LLC, and Maryland and Virginia
 Milk Producers Cooperative Association,
 Inc.,

                      Plaintiffs,                          Case No. 1:20-cv-00442
►~

Dairy Farmers of America, Inc.,

                      Defendant.


          PLAINTIFFS' FIRST SET OF REQUESTS FOR PRODUCTION
               PURSUANT TO COURT'S JUNE 10, 2020 ORDER

      Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, and the

Court's Order dated June 10, 2020, Plaintiffs Food Lion, LLC, and the Maryland and

Virginia Milk Producers Cooperative Association, Inc., by and through undersigned

counsel, hereby request that Defendant Dairy Farmers of America, Inc. produce the

documents and things herein requested at the offices of Hunton Andrews Kurth LLP, 2200

Pennsylvania Ave. NW, Washington, DC 20037, at such time as may be agreed upon by

counsel or ordered by the Court, but no later than the minimum time frame specified in

Rule 34(b)(2). Each Request is subject to the Definitions and Instructions set forth below.




      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 2 of 13
                                       DEFINITIONS

              "Dairy Farmers of America, Inc.," "DFA," "Defendant," "You," or ``Your"

means and includes Defendant Dairy Farmers of America, Inc., and its current and former

predecessors, wholly-owned or controlled subsidiaries or affiliates, other subsidiaries or

affiliates, successors, parents, departments, divisions, and joint ventures; any organization

or entity managed or controlled thereby, including those merged with or acquired; together

with all present and former directors, officers, employees, agents, attorneys,

representatives, or anyone acting on behalf of any of the foregoing. Requests directed to

"Dairy Farmers of America, Inc.," "DFA," "Defendant," ``You,'' or "Your," shall

encompass those legacy Dean books, records, documents, communications, information,

and other materials that have been sold or transferred to or are otherwise in the possession,

custody, or control of Defendant Dairy Farmers of America, Inc.

       2.     "Dean" means and includes Dean Foods Company, a corporation organized

under the laws of the State of Delaware, and its current and former predecessors, wholly-

owned or controlled subsidiaries or affiliates, other subsidiaries or affiliates, successors,

parents, departments, divisions, and joint ventures; any organization or entity managed or

controlled thereby, including those merged with or acquired; together with all present and

former directors, officers, employees, agents, attorneys, representatives, or anyone acting

on behalf of any of the foregoing.

       3.     "Kroger" means and includes the Kroger Company, and its current and

former predecessors, wholly-owned or controlled subsidiaries or affiliates, other

subsidiaries or affiliates, successors, parents, departments, divisions, and joint ventures;

                                             -2-



      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 3 of 13
any organization or entity managed or controlled thereby, including those merged with or

acquired; together with all present and former directors, officers, employees, agents,

attorneys, representatives, or anyone acting on behalf of any of the foregoing.

       4.     "Asset Sale" means the transaction consummated on May 1, 2020, whereby

Dean sold substantially all of its assets, including the sale of the assets, rights, interests and

properties relating to forty-four of Dean's milk processing facilities to DFA. See Business

Wire, "Dean Foods Completes Sale of Assets to Dairy Fanners of America" (May 1,

2020), available at https://deanfoodsrestructuring.com/wp-content/uploads/2020/OS/Dean-

Foods-Completes-Sale-of-Assets-to-Dairv-Farmers-of-America.pdf.

       5.     "Bid" means any information on actual or proposed terms of sale or

purchase of raw or processed milk, including without limitation prices, costs, volumes, and

other terms. Where available, bid costs shall be broken down by category (e.g., material

costs, transportation costs).

       6.     "Processed fluid milk" shall have the meaning ascribed to that term in ¶¶ 10

and 17 of the Complaint in the above-captioned case, ECF No. 1.

       7.     "Raw milk" shall have the meaning ascribed to that term in ¶¶ 9 and 12-13

of the Complaint in the above-captioned case, ECF No. 1.

       8.     "Relevant geographic region'' shall have the meaning ascribed to that term in

¶ 21 of the Complaint in the above-captioned case, ECF No. 1, and/or such region that

Defendant DFA contends may be the relevant geographic region, whichever is broader.

       9.     '`Side Note" refers to the contingent, subordinated promissory note entered

into between Dean Foods Company and DFA in 2001 with the original principal amount

                                              -3-



      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 4 of 13
of $40 million, and all related addendums, amendments, supplements, or extensions. See

Dean Foods, FY 2019 Form 10-K, at 39 (Mar. 20, 2020), available at

https://ir.deanfoods.com/node/23 006/html.

       10.    "Communication" or "Communicated" means, without limitation, any

exchange of thoughts, messages, or information, as by speech, signals, writing, or

behavior, including but not limited to, any advice, advisement, announcement, articulation,

assertion, contact, conversation, written or electronic correspondence, declaration,

discussion, dissemination, elucidation, expression, interchange, memoranda, notes,

publication, reception, revelation, talk, transfer, transmission, or utterance. The phrase

"communication between" is defined to include instances where one party addresses the

other party but the other party does not necessarily respond.

       11.    "Document(s)" shall have the broadest meaning ascribed by Rule 34(a) of

the Federal Rules of Civil Procedure, and shall be construed to include, without limitation,

electronically stored information.

       12.    "Electronically stored information" shall have the broadest meaning ascribed

by Rule 34(a) of the Federal Rules of Civil Procedure.

       13.    "Person(s)" means and includes all individuals and entities and shall be

deemed to include natural persons, firms, partnerships or any variations thereof (e.g.

limited partnerships, limited liability partnerships), limited liability companies,

proprietorships, businesses, associations, organizations, joint ventures, corporations, and

any other groups or forms of legal entities existing under the laws of the United States, any

state, or any foreign country.

                                             -4-



      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 5 of 13
       14.     '`Structured Data" refers to any data or database that resides in a fixed field

within a record or file, such as data stored in Oracle, SQL, or files that are in

Columns/Rows or a fixed field with a predefined format.

       15.     As used herein, the singular of any word or phrase includes the plural and

the plural of any word or phrase includes the singular.

       16.     As used herein, "and" and "or" shall be read interchangeably and construed

either conjunctively or disjunctively to give the broadest possible meeting to a particular

request in which either or both is used.

       17.     As used herein, "including" is used to emphasize certain types of documents

requested, should not be construed as limiting the request in any way, and therefore means

"including, but not limited to," or "including without limitation."

       18.     As used herein, "concerning," ``relating to," "referring to," "regarding," or

``with respect to" mean without limitation the following concepts: concerning, constituting,

discussing, describing, reflecting, dealing with, pertaining to, analyzing, evaluating,

estimating, constituting, studying, surveying, projecting, assessing, recording,

summarizing, criticizing, reporting, commenting, or otherwise involving, in whole or in

part, directly or indirectly.

                                      INSTRUCTIONS

       1.      Unless otherwise specified, the relevant time period for these Requests is

January 1, 2017 through the date of Your response.

       2.      Pursuant to Fed. R. Civ. P. 34(b), all documents produced in response to

these Requests should be organized and labeled to correspond to the associated Request.

                                             -5-



       Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 6 of 13
             You should produce entire documents including all attachments, cover

letters, memoranda, and appendices, as well as the file, folder tabs, and labels appended to

or containing any documents. Each and every draft of a document is a separate document

for purposes of these Requests. Copies that differ in any respect from an original

(because, by way of example only, handwritten or printed notations have been added)

should be produced separately.

       4.    Unless otherwise specified or agreed, please produce all documents in native

file format. All electronically stored information and/or Structured Data should be

produced in electronic, machine-readable form, together with sufficient documentation of

variable names and descriptions and any other information necessary to interpret and

perform calculations on such data.

      5.     These Requests require You to produce all responsive documents that are in

Your actual or constructive possession, custody, or control within the meaning of Federal

Rule of Civil Procedure 34(a)(1). If any Request calls for responsive documents that are

not in Your possession or subject to Your control or ascertainable by You upon reasonable

inquiry, then where known, please identify the custodian or possessor of such information.

      6.     If any Request cannot be responded to in full, please respond to the extent

possible, state the reasons why it cannot be completely responded to, and provide

whatever information is available concerning the unresponded-to portion. If documents

responsive to a Request may become available in the future, please state when and which

such documents will be available, if known.




      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 7 of 13
       7.     To the extent that You object to any part of a Request, please produce

documents responsive to so much of each Request and each part thereof as is not

objectionable in Your view and separately state that part of each Request as to which You

raise the objection and the ground for each such objection.

       8.     If, in responding to the Requests, You encounter any ambiguity in construing

a Request, or a definition or instruction relevant to the inquiry contained therein, please set

forth the matter deemed "ambiguous" and set forth the construction chosen or used in

responding to the Request.

       9.     Any request for Structured Data should be produced in the most

disaggregated form in which it is kept in the regular course of business. Structured Data

should be produced in acomma-delimited text file (e.g., a file with a file extension of .csv

or.txt), or such other format as the parties may agree.

       10.    When a responsive document contains both privileged and non-privileged

material, the non-privileged material must be disclosed to the fullest extent possible

without thereby disclosing the privileged material. If a privilege is asserted with regard to

part of the material contained in a document, please indicate clearly the portions as to

which the privilege is claimed. When a document has been redacted or altered in any

fashion, please identify as to each document the reason for the redaction or alteration. Any

redaction must be clearly visible on the redacted document.

       11.    These Requests are deemed to be continuing in nature and require such

supplementary productions as may be necessary to their continuing completeness in accord

with Rule 26(e) of the Federal Rules of Civil Procedure.

                                             -7-



      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 8 of 13
                           REQUESTS FOR PRODUCTION

       Request No. 1: All documents previously produced by DFA or Dean to the U.S.

Department of Justice and/or state Attorneys General in connection with their

investigations) and reviews) of the Asset Sale, excluding any documents that relate

exclusively to milk processing plants outside of the relevant geographic region.

       Request No. 2: All documents previously produced by DFA or Dean, as well as

any deposition transcripts or filings, in connection with the bankruptcy proceedings in In

re: Southern Foods Groups, LLC, et al., No. 19-36313 (Bankr. S.D. Tex.), excluding any

documents that relate exclusively to milk processing plants outside of the relevant

geographic region.

       Request No. 3: All communications between DFA on the one hand and any third

party on the other, including Dean, regarding potential antitrust or competition issues

associated with the Asset Sale, excluding any documents that relate exclusively to milk

processing plants outside of the relevant geographic region.

       Request No. 4: All documents reflecting DFA's actual or contemplated business

plans or analyses concerning or relating to the supply of raw or processed milk in the

relevant geographic region during the relevant time period.

      Request No. 5: Without regard for the time period identified above, the Side Note

and any drafts, attachments, e~ibits, supplements, modifications, or addendums thereto,

including but not limited to the "related milk supply agreements" between DFA and Dean.

See Dean Foods, FY 2019 Form 10-K, at 39 (Mar. 20, 2020).




      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 9 of 13
       Request No. 6: All contractual agreements concerning or relating to (1) the supply

of raw milk to a milk processing plant in the relevant geographic region, (2) the sale of

processed fluid milk from processing plants in the relevant geographic region to

customers, or (3) any national or overarching supply agreement between DFA and Kroger,

which were effective in the year prior to the Asset Sale or that will be effective following

the Asset Sale.

       Request No. 7: Documents sufficient to show any and all bids and/or proposals for

the supply of raw milk to a milk processing plant in the relevant geographic region, or the

sale of processed fluid milk from a plant in the relevant geographic region to a customer

during the relevant time period, including but not limited to the bid itself and information

concerning the bidders' names and addresses, and the dates, specifications, and outcomes

of their bids.

       Request No. 8: Structured Data sufficient to show the terms of any transactions

concerning or relating to the supply of raw milk to a milk processing plant in the relevant

geographic region, or the sale of processed fluid milk from a plant in the relevant

geographic region to a customer during the relevant time period. The data should include

fields mutually agreed upon by the parties after consultation, in good faith, to adequately

capture information pertinent to such transactions.




      Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 10 of 13
DATED: June 17, 2020              Respectfully submitted,

                                  HUNTON ANDREWS KURTH LLP

                                  s/ Rvan G. Rich
                                  A. Todd Brown, Sr., N.C. State Bar No. 13806
                                  Ryan G. Rich, N.C. State Bar No. 37015
                                  101 South Tryon Street, Suite 3500
                                  Charlotte, North Carolina 28280
                                  Telephone: (704) 378-4700
                                  tbrown@huntonak.com
                                  rrich@huntonak.com

                                  Ryan P. Phair (admitted pro hac vice)
                                  John S. Martin (admitted pro hac vice)
                                  Kevin Hahm (admitted pro hac vice)
                                  Carter C. Simpson (admitted pYo hac vice)
                                  2200 Pennsylvania Avenue, NW
                                  Washington, DC 20037
                                  Telephone: (202) 955-1500
                                  rphair@huntonak.com
                                  martin] @huntonak.com
                                  khahm@huntonak.com
                                  csimpson@huntonak.com

                                  Attorneys for Food Lion, LLC

                                  TROUTMAN SANDERS LLP

                                  s/ Jason D. Evans
                                  Jason D. Evans, N.C. State Bar No. 27808
                                  301 S. College Street, 34th Floor
                                  Charlotte, NC 28202
                                  Telephone: (704) 916-1502
                                  jason.evans@troutman.com

                                  James A. Lamberth (admitted pro hac vice)
                                  600 Peachtree Street, NE, Suite 3000
                                  Atlanta, GA 30308
                                  Telephone: (404) 885-3362
                                  james.lamberth@troutman.com



                                   -10-



    Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 11 of 13
                              Attorneys for Maryland and Virginia Milk
                              Producers Cooperative Association, Inc.




                               -11-



Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 12 of 13
                            CERTIFICATE OF SERVICE

      I hereby certify that I have served the foregoing PLAINTIFFS' FIRST SET OF
REQUESTS FOR PRODUCTION PURSUANT TO COURT'S JUNE 10, 2020
ORDER upon the Defendant in this lawsuit by email and United States mail, first class,
postage prepaid and addressed as follows:

James P. Cooney, III
Sarah Motley Stone
Womble Bond Dickinson LLP
301 S. College Street, Suite 3500
Charlotte, NC 28202
Jim.Cooney~a~wbd-us.com
Sarah.Stone(a~wbd-us.com

Brent F. Powell
Womble Bond Dickinson LLP
One West Fourth Street
Winston-Salem, NC 27101
Brent.Powell(a~wbd-us.com

W. Todd Miller
Amber McDonald
Baker &Miller PLLC
2401 Pennsylvania Avenue N.W., Suite 300
Washington, D.C. 20037
TMiller~a~,bakerandmiller.com
AMcDonald(cr~.bakerandmiller.com

      This the 17th day of June 2020.

                                           Rvan G. Rich
                                           Ryan G. Rich




                                         -12-



     Case 1:20-cv-00442-CCE-JLW Document 56-1 Filed 09/08/20 Page 13 of 13
